Citation Nr: 0902345	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  04-07 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a ventral hernia 
(also known as an abdominal, epigastric, or periumbilical 
hernia).

2.  Entitlement to service connection for a bilateral foot 
disorder.

3.  Entitlement to service connection for a thyroid disease.

4.  Entitlement to service connection for residuals of a 
fracture or other injury of a finger of the right hand.

5.  Entitlement to service connection for recurrent headaches 
or a disability manifested by headaches.

6.  Entitlement to service connection for an eye disorder 
manifested by loss of visual acuity.

7.  Entitlement to service connection for residuals of an 
allergic reaction to penicillin.
8.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to February 
1978; from February 1991 to May 1991; and January 1992 to May 
1992.  He has additional periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 decision and notice of decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Salt Lake City, Utah.  The veteran filed a timely 
Notice of Disagreement (NOD) in November 2003 and, 
subsequently, in February 2004, the RO provided a Statement 
of the Case (SOC).  In March 2004, the veteran filed a timely 
substantive appeal to the Board.  In March 2005, the RO 
issued a Supplemental Statement of the Case (SSOC).  

The September 2003 rating decision also denied a claim of 
entitlement to service connection for bilateral hearing loss.  
The veteran appealed this denial.  However, in a March 2005 
rating decision, the RO granted service connection for 
hearing loss.  As the veteran has not appealed the initial 
rating or effective date assigned, an issue relating to 
hearing loss is no longer in appellate status.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 
The Board notes that, in a November 2004 statement, the 
veteran indicated that he had arthritis in his back, 
shoulders, and elbows causally related to service.  The 
record does not indicate that the RO has taken any action 
regarding this matter.  As such, the Board refers a claim of 
arthritis of multiple joints to the RO for appropriate 
action.  

With respect to the claim for service connection for 
"allergies", the Board finds that, in reading the 
contentions made in support of the veteran's claim and with 
consideration of its procedural history, this issue is best 
characterized as entitlement to service connection for 
residuals of an allergic reaction to penicillin.

The veteran did not request a hearing before the Board.  

The issue of entitlement to service connection for recurrent 
headaches or a disability manifested by headaches is 
addressed in the REMAND appended to the decision below.  This 
matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained to the extent possible; the 
veteran has been provided notice of the evidence necessary to 
substantiate these claims and has been notified of what 
evidence he should provide and what evidence the VA would 
obtain; there is no indication that the veteran has evidence 
pertinent to these claims that he has not submitted to the 
VA.

2.  The competent evidence does not demonstrate that the 
veteran's ventral hernia was present during service or for 
many years thereafter; there is no competent evidence of a 
nexus between a current diagnosis of a post-operative ventral 
hernia and any incident of or finding recorded during active 
service, ACDUTRA or INACDUTRA. 
3.  The veteran had a wart removed from the heel of his right 
foot and sustained a puncture wound of the left foot while on 
active duty; however, there is no medical evidence of a 
chronic disability of either foot until many years post-
service and there is no competent evidence of a nexus between 
a current disability of either foot and any incident of or 
finding recorded during active service, ACDUTRA or INACDUTRA. 

4.  The competent evidence shows that a thyroid disease was 
first diagnosed many years after service; there is no 
competent evidence that links a current diagnosis of thyroid 
disease to any incident of active service, ACDUTRA or 
INACDUTRA. 

5.  The veteran sustained an injury to what was initially 
reported as the right middle finger while on active duty; he 
underwent surgery for residuals of a right index finger 
injury several years after service; it is at least as likely 
as not that his post-operative right index finger disability 
is causally linked to in-service trauma. 

6.  The preponderance of the evidence is against an eye 
injury or acquired eye disease during service or for many 
years thereafter; the only current eye diagnosis is 
refractive errors, which were first shown in service, but are 
not diseases for VA compensation purposes.  

7.  There is no medical evidence or competent opinion of a 
current diagnosis of residuals of an in-service allergic 
reaction to penicillin.

8.  The competent evidence does not demonstrate that the 
veteran's hemorrhoids were present during service or for many 
years thereafter; there is no competent evidence of a nexus 
between a current diagnosis of hemorrhoids and any incident 
of or finding recorded during active service, ACDUTRA or 
INACDUTRA. 






CONCLUSIONS OF LAW

1.  Service connection for post-operative residuals of a 
ventral hernia is not warranted.  38 U.S.C.A. §§ 101(24), 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  Service connection for a chronic bilateral foot 
disability is not warranted.  38 U.S.C.A. §§ 101(24), 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).

3.  Service connection for a thyroid disease is not 
warranted.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).

4.  With application of the doctrine of reasonable doubt, 
service connection for residuals of an injury to the right 
index finger is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, (2008).

5.  Service connection for an eye disorder manifested by loss 
of visual acuity is not warranted.  38 U.S.C.A. §§ 101(24), 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).

6.  Service connection for claimed residuals of an allergic 
reaction to penicillin is not warranted.  38 U.S.C.A. §§ 
101(24), 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

7.  Service connection for hemorrhoids is not warranted.  38 
U.S.C.A. §§ 101(24), 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of the VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

a.  Duty to Notify.  The VA has a duty to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
veteran's status; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

The Board finds that a February 2003 letter substantially 
satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this 
letter, the veteran was informed about the information and 
evidence not of record that was necessary to substantiate his 
claim; the information and evidence that the VA would seek to 
provide; the information and evidence the claimant was 
expected to provide; and to provide any evidence in his 
possession that pertained to his claim.  

The Board notes that the February 2003 notice did not provide 
any information concerning the evaluations or the effective 
dates that could be assigned should service connection be 
granted.  See Dingess, supra.  However, since this decision 
affirms the RO's denials of service connection, the veteran 
is not prejudiced by the failure to provide him that further 
information.  That is, as the Board finds that service 
connection is not warranted for the claims for service 
connection at issue on this appeal, no ratings or effective 
dates will be assigned and any questions as to such 
assignments are rendered moot.  

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice.  While the veteran does not have the 
burden of showing prejudice, the record raises no plausible 
showing of how the essential fairness of the adjudication was 
affected.

b.  Duty to Assist.  The Board notes at the outset that the 
record does not include any service medical records for the 
veteran's service in the National Guard from February 1991 to 
May 1991; or from January 1992 to May 1992.  However, in an 
April 2003 VA record of contact, the veteran reportedly 
indicated that he did not seek medical treatment during this 
period and, as such, a remand would result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
As such, the Board will proceed with determining the 
veteran's appeal.
The Board finds that all necessary assistance has been 
provided to the veteran.  The evidence of record indicates 
that the VA acquired the veteran's service medical records to 
assist the veteran with his claim.  There is no indication of 
any additional relevant evidence that has not been obtained.  
The instant decision grants service connection for residuals 
of a right index finger injury; the medical evidence does not 
show claimed residuals of an in-service penicillin reaction; 
and the only eye disorder apparent is due to a refractive 
error, which is not a disease for VA compensation purposes 
if, as in this case, there is no superimposed eye injury 
during service.  The claim for service connection for 
headaches is addressed in the remand below.  As to the 
remaining four issues, service connection for a ventral 
hernia, a bilateral foot disability, thyroid disease, and 
hemorrhoids, the medical evidence does not show a diagnosis 
of a chronic disease or disability during or proximate to 
service and there is no competent evidence suggesting a nexus 
between any of these disorders and service.  Under these 
circumstances, there is no duty to provide a VA examination 
or medical opinion.  38 U.S.C.A. §§ 5103A(d); 38 C.F.R. § 
3.159(c)(4). 

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

II.  Factual Evidence

The veteran essentially contends that he incurred the claimed 
disorders during service.  The evidence of record in this 
matter consists of service medical records, VA medical 
records, and statements from the veteran and his wife.

On the veteran's service May 1971 enlistment medical 
examination, the examiner noted no abnormalities.  An eye 
examination found that the veteran's visual acuity eyesight 
was correctable, and no eye injuries or disorders were noted.  
On a May 1971 report of his medical history, the veteran 
reported that he wore glasses or contact lenses. 

On an August 1972 service medical examination, the examiner 
reported that the veteran was in good health, noting no 
abnormalities.  

In an August 1972 service medical record, the veteran 
complained of headaches of one weeks' duration.  The 
diagnosis was a possible tension headache, pharyngitis, and a 
viral syndrome.  Additional service medical records show that 
the veteran sought treatment for a headache on several 
occasions through November 1972.  A November 1972 service 
medical record indicates a diagnosis of tension headache vs. 
frontal sinusitis.  On an April 1973 service medical record, 
the veteran reported having a headache with head congestion.

A March 1974 service medical record shows that the veteran 
stated that he had experienced headaches intermittently for 
the prior two years, rhinitis, and blocked Eustachian tubes.  
The diagnosis was questionable sinusitis and upper 
respiratory illness.

In an April 1974 service medical record, the veteran reported 
that he stepped on a nail the prior day, sustaining a 
puncture wound in his left foot.

In a November 1974 service medical record, the veteran 
reported injuring his right middle finger when the tip of it 
caught a wall and was bent backwards.  He stated that he 
could not move the center joint of the finger.  An additional 
November 1974 service medical record, including the results 
of an X-ray of the veteran's right hand, showed a normal 
hand, with no evidence of fracture, dislocation, destructive 
lesions, or other significant abnormality.  

In a February 1976 service medical record, the veteran 
indicated that he had a headache around the eyes and a sore 
throat.  

In an August 1976 service medical record, the veteran 
reported having a headache for a week, along with a sore 
throat and stopped up ears.  The diagnosis was a questionable 
viral infection.  An additional August 1976 service medical 
record notes that, the next day, the veteran indicated that 
he had a bilateral temporal headache, waxing and waning, 
manifested by a steady throbbing.  After reviewing this and 
other symptoms, the examiner's assessment was strep throat.  

In an October 1977 service medical record, the examiner 
indicates that he removed a wart from the veteran's right 
heel.  

On the veteran's January 1978 service discharge medical 
examination report, the box relating to the anus and rectum 
was checked abnormal, but the examiner noted that the veteran 
had no ano/rectal symptoms.  In the notes section, the 
examiner indicated that the veteran had a vasectomy in 1976.  
With the exception of the veteran's mouth and throat, due to 
a tonsillectomy, and identifying body marks, all of the 
veteran's other systems were evaluated as normal.  The 
veteran's eyesight was noted to be correctable to 20/20, and 
no eye injuries or disorders were noted.  The examiner 
indicated in his notes that the veteran had been treated for 
minor complaints only and strep throat once during service.  
In his January 1978 report of his medical history, the 
veteran reported that he had experienced an adverse reaction 
to penicillin.  The veteran indicated that he had never had 
frequent or severe headaches; swollen or painful joints; 
thyroid trouble; broken bones; bone, joint or other 
deformity; loss of finger or toe; or foot trouble.  

In a March 1981 report of his medical history, prepared for a 
private medical examiner, the veteran stated that he had been 
in the hospital in 1971, listing "penicillin" as the 
reason.  He indicated that he recently had been tired without 
apparent reason.  The veteran noted having pains when he 
moved his bowels; he also reported having a history of 
hemorrhoids.  The veteran indicated that he did not have 
frequent or severe headaches.  

In a March 1983 service medical examination report, provided 
upon entrance into the National Guard, the examiner noted no 
abnormalities except a tattoo and a burn mark.  The examiner 
also noted that penicillin caused a rash.  The veteran's 
eyesight was noted to be correctable to 20/20, and no eye 
injuries or disorders were noted.  On the contemporaneous 
report of his medical history, the veteran indicated that he 
had never had frequent or severe headaches; swollen or 
painful joints; thyroid trouble; broken bones; bone, joint or 
other deformity; loss of finger or toe; or foot trouble.  

In a March 1987 service medical examination record, the 
examiner noted that the veteran did not have any 
abnormalities, outside of residuals of a tonsillectomy; 
tattoos; and a three centimeter scar on the right index 
finger.  The veteran's eyesight was noted to be correctable 
to 20/20, and no eye injuries or disorders were noted.  On 
the contemporaneous report of his medical history, the 
veteran indicated that he had never had frequent or severe 
headache; swollen or painful joints; thyroid trouble; broken 
bones; bone, joint or other deformity; loss of finger or toe; 
or foot trouble.  

In an October 1998 private medical record, the veteran 
reported that his feet swelled after working for one hour. 

In an August 1999 VA medical record, the veteran stated that 
he had had a hernia for many years.  In reporting his past 
surgical history, the veteran noted a right finger operation 
under local anesthesia.  Physical examination showed an 
overt, incarcerated periumbilical, epigastric hernia.  A 
subsequent August 1999 VA medical record notes that the 
veteran had surgery to repair what was diagnosed as an 
incarcerated epigastric hernia.

In an August 2001 VA medical record, the veteran reported 
having unusual fatigue, causing him to sleep through most of 
the days.  He also stated that he had severe tenderness of 
his feet.  The examiner diagnosed the veteran, in part, with 
hypothyroidism and plantar fasciitis.  

On a November 2001 VA medical record, a physical examination 
indicated a small incisional hernia on the left side of an 
abdominal incision, where the veteran had a ventral hernia 
repaired.  The diagnosis, in part, was hypothyroidism and a 
ventral hernia.  A subsequent November 2001 VA medical 
record, authored by the examiner who performed the August 
1999 hernia surgery, noted that the incarcerated incisional 
hernia, previously repaired, had recurred.  The diagnosis was 
recurrent ventral incisional hernia.

In a January 2003 statement, the veteran listed the disorders 
for which he was claiming service connection and the dates in 
which he believed they were incurred.  They were as follows:  
hernias in 1993; bilateral foot problems in 1972; thyroid 
condition (no date provided); broken right ring finger in 
1972; migraine headaches in 1972; bilateral loss of vision 
from 1971 through 1978; allergy to penicillin in 1971; and 
hemorrhoids in 1974.  

In a July 2003 VA medical record, the veteran was assessed 
with compound myopic astigmatism and presbyopia.

In a February 2004 statement, the veteran's wife stated that 
the veteran had experienced severe headaches since soon after 
they were married in June 1972.  She stated that the 
headaches were debilitating and often lasted from several 
days to a week.  She believed that the headaches were caused 
by the diesel fuel used to heat the tents when his company 
went out into the field during service.  She also recalled 
that he developed severe hemorrhoids during service, and had 
to use a special device to allow him to sit comfortably.  She 
stated that the veteran's abdominal hernia occurred first on 
active duty and then was exacerbated during reserve duty.  
She remembered that his finger was broken during a baseball 
game during service, and that he had to have his class ring 
cut off to remove the swelling.

In a November 2004 statement, the veteran reported that he 
was treated for strep throat during basic training in June 
1971, and had to stay in the hospital for two weeks when he 
had an allergic reaction to penicillin.  He reported that he 
started having headaches, especially when he was around 
diesel fuel for long periods of time.  He also gave a history 
of being treated for hemorrhoids when evaluated on sick call.  
He noted that he broke his finger while playing with his 
unit's softball team.  He stated that he was treated during 
service for a hernia that developed one day after he lifted a 
great deal of cargo.  He reported that, during his time with 
the National Guard, the headaches continued, his hemorrhoids 
flared up from time to time, and his hernia continued.  He 
stated that he did not seek assistance with some of his 
medical disorders because he was concerned that it would hurt 
his ability to reenlist and, thereby, have a negative effect 
on his retirement benefits.

The veteran underwent a March 2005 VA medical examination to 
evaluate his recurrent headaches.  This evaluation is 
addressed in the remand below.  

II.  Law and Regulations.

a.  Law and Regulations.  Service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or from 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  "In the line of duty" means any injury 
incurred or aggravated during a period of active military 
service, unless such injury was the result of the veteran's 
own willful misconduct or, for claims filed after October 31, 
1990, was the result of the veteran's abuse of alcohol or 
drugs.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.301.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of a chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.
 
Regarding refractive errors of the eye, the evidence must 
show that the refractive error was subject to a superimposed 
disease or injury during military service that resulted in 
increased disability.  See VAOPGCPREC 82-90; Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. 
App. 513, 514- 15 (1993).  For VA compensation purposes, 
"refractive error of the eye . . . [is] not [a] disease or 
injur[y] within the meaning of applicable legislation."  38 
C.F.R. § 3.303(c); accord Terry v. Principi, 340 F.3d 1378, 
1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. 
App. 174, 179 (2007).  As noted by the United States Court of 
Appeals for the Federal Circuit in Terry, the "VA based its 
exclusion of 'refractive error of the eye' on the fact that 
refractive errors of the eye, such as presbyopia, are 
recognized in medical literature as being constitutional or 
developmental abnormalities. . . . The fact that this 
condition is due to developmental problems associated with 
aging rather than due to trauma that was incurred during 
military service is a reasonable basis for excluding 
'refractive error of the eye' from the construction of the 
terms 'injury' and 'disease.'"  Terry, supra, at 1384.  
Relevant to the instant case, "myopia" constitutes a 
"refractive error."  See Dorland's Illustrated Medical 
Dictionary 1215 (30th ed. 2004) (defining "myopia" (also 
known as nearsightedness) as "that error of refraction in 
which rays of light entering the eye parallel to the optic 
axis are brought to a focus in front of the retina, as a 
result of the eyeball being too long from front to back or of 
an increased strength in refractive power of the media of the 
eye").

IV.  Analysis.

a.  Hernia.  The Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a ventral hernia, also described as an 
abdominal, periumbilical, or epigastric hernia.  The veteran 
stated in January 2003 that the condition was incurred in 
1993, a date outside of his periods of service.  In a 
November 2004 statement, however, the veteran reported that 
he was treated for the hernia at issue during service, prior 
to his 1978 discharge.  The record does not contain any 
medical evidence indicating a diagnosis of a hernia or 
treatment for the condition prior to the September 1999 VA 
medical record, seven years following the veteran's final 
separation from service.  The Board notes that the passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability is a factor 
that weighs against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).

The Board has considered the veteran's contention that his 
abdominal hernia developed during service after he attempted 
to lift a heavy load of cargo.  As a layperson, however, he 
is not competent to offer opinions on the diagnosis or 
etiology of his ventral hernia, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492-95 (1992).  

The competent evidence does not demonstrate that the 
veteran's ventral hernia was present during service or for 
many years thereafter.  There is no competent evidence of a 
nexus between a current diagnosis of a post-operative ventral 
hernia and any incident of or finding recorded during active 
service, ACDUTRA or INACDUTRA.  Under these circumstances, 
the Board finds that the preponderance of the evidence is 
against the claim for service connection.  

b.  Bilateral foot disorder.  The Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a bilateral foot disorder.  The 
veteran's service medical records indicate treatment for an 
April 1974 puncture wound of the left foot and a wart was 
removed from the heel of his foot in October 1977.  However, 
the record does not contain any post-service medical evidence 
of residuals of the wart excision or puncture wound.  There 
is no post-service medical evidence of any type of foot 
disability until an October 1998 private medical record in 
which the veteran gave a history of swelling of his feet; and 
no diagnosis of a foot disorder until an August 2001 VA 
medical record, which contains a diagnosis of plantar 
fasciitis.  As noted above, the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is a factor that weighs against a 
claim of service connection.  Maxson, 230 F.3d at 1333; Shaw, 
supra.

As to the veteran's statements regarding the claimed nexus to 
service, he is not competent to offer opinions on medical 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray, supra; 
Espiritu, 2 Vet. App. at 494-95.  There is no medical 
evidence of a chronic disability of either foot until many 
years post-service and there is no competent opinion 
supporting a nexus between a current disability of either 
foot and any incident of or finding recorded during active 
service, ACDUTRA or INACDUTRA.  Accordingly, the 
preponderance of the evidence is against the claim for 
service connection for a bilateral foot disability.

c.  Thyroid Disease.  The Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for a thyroid disorder.  The record does not 
contain any medical evidence indicating a diagnosis of a 
thyroid disease or treatment for any such condition prior to 
an August 2001 VA medical record, which includes a diagnosis 
of hypothyroidism.  The gap in time between service and the 
initial medical documentation of thyroid disease weighs 
against the claim for service connection.  Maxson, 230 F.3d 
at 1333; Shaw, supra.  There is no competent evidence that 
suggests a causal link between a current diagnosis of a 
thyroid disease and any incident of active service or 
ACDUTRA. 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A layperson 
is generally not capable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
diagnosis of the veteran's thyroid disease, which was based 
on clinical and laboratory examinations, is not, in the 
Board's judgment, the type of disability that can be 
diagnosed by a nonprofessional.  The veteran's thyroid 
disease was not diagnosed until many years after service and 
there is no competent evidence of a nexus between such and 
active service or ACDUTRA.

d.  Fracture of finger of the right hand.   In statements 
submitted in support of this claim, the veteran and his wife 
have both indicated that the veteran injured his finger 
during in-service athletic activity prior to his 1978 
discharge.  In a November 1974 service medical record, the 
veteran stated that he could not move the middle joint of his 
right middle finger after it caught a wall and was bent 
backwards.  A subsequent X-ray examination of the right hand 
was normal and the veteran's 1978 service discharge and March 
1983 National Guard pre-enlistment medical examinations do 
not note any findings relating to a right finger disability.  
The first post-service medical evidence of a right finger 
disability is a March 1987 examination, noting a scar on the 
veteran's right index finger.  In an August 1999 VA medical 
record, the veteran reported that surgery had been performed 
on that finger; the record indicates that an operation on his 
right index finger was performed at some time between the 
March 1983 and March 1987 medical examinations.  

There is no question that the veteran sustained an injury to 
one of his right fingers while on active duty; it was 
initially reported as the right middle finger.  While the 
post-service record shows that he underwent surgery on his 
right index finger several years after service; the veteran 
has consistently reported that it was the same finger and 
there is no other history of trauma involving the right hand.  
The Board finds that it is at least as likely as not that the 
veteran's postoperative right index finger disability s 
causally linked to in-service trauma.  With the application 
of the doctrine of reasonable doubt, service connection is 
warranted.  38 U.S.C.A. § 1110, 1131, 5107(b); 38 C.F.R. 
§§ 3.102, 3.303. 

e  Visual Loss.  The Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for an eye disorder manifested by loss of vision.  
The service medical records show a refractive error with 
correctable loss of vision; there is no indication of trauma 
involving either eye during service.  The July 2003 VA 
medical record contained a diagnosis of compound myopic 
astigmatism and presbyopia, which are refractive errors.  
Under 38 C.F.R. § 3.303(c), congenital or developmental 
abnormalities, such as refractive errors of the eye, are not 
considered diseases for VA compensation purposes.  McNeely v. 
Principi, 3 Vet. App. 357, 364 (1992); Parker v. Derwinski, 1 
Vet. App. 522 (1991).  There is no medical evidence or 
competent opinion of a nexus between a current acquired eye 
disorder and any incident of service.

The Board has considered the veteran's statements regarding a 
claimed nexus between loss of vision and his service.  
However, as noted above, where the determinative issue 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu, supra.

f  Allergies.  The Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for residuals of an allergy to penicillin.  In his 
November 2004 statement, the veteran stated that he developed 
strep throat in 1972 while on active duty and had an allergic 
reaction to penicillin shortly thereafter, which necessitated 
two weeks of hospitalization.  Reviewing the claims file, the 
Board finds that the evidence confirms that the veteran 
contracted strep throat in 1972, but there is no indication 
of an allergic reaction to penicillin.  It was reported upon 
a March 1983 examination that the veteran had a history of 
such a reaction, which caused a skin rash.  Even assuming the 
veteran had the alleged allergic reaction in 1972, the Board 
notes that the veteran does not contend, nor does the 
evidence show, that he has a current disability because of a 
remote in-service allergic reaction (i.e., that he still has 
the skin rash).  Service connection may be granted only where 
it has been established the claimant has a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).   The mere incident of having a temporary reaction to 
an antibiotic is not sufficient to constitute a disability 
under the law.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (noting that, even though a veteran experienced a 
disease or injury during service, he is not entitled to 
disability benefits unless the claimed disorder resulted in a 
disability).  

To the extent that the veteran's statements can be construed 
as a claim that he has current residuals of an allergic 
reaction, he has not been shown to possess the requisite 
medical training or credentials needed to render a diagnosis 
or a competent opinion as to medical causation.  Accordingly, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu, supra.
 
g  Hemorrhoids.  The Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for hemorrhoids.  In his November 2004 statement, 
the veteran reported that he was diagnosed with hemorrhoids 
during service upon a sick call visit during his initial 
period of service.  In her February 2004 statement, the 
veteran's wife recalled that he had to use a special device 
in order to sit due to the disorder.  However, the veteran's 
service medical records, including the January 1978 service 
discharge medical examination report, do not contain any 
finding relating to hemorrhoids.  Upon a March 1981 report of 
the veteran's medical history, prepared for a private 
examiner, the veteran reported having a history of 
hemorrhoids.  However, there is no medical evidence or 
competent opinion that links a diagnosis of the claimed 
disorder to the veteran's service.

The Board has considered that the veteran and his wife 
believe that the claimed disorder is etiologically related to 
service.  As laypersons, however, neither the veteran nor his 
wife is competent to offer an opinion on medical causation, 
and the Board may not accept unsupported lay speculation with 
regard to medical issues.  Moray, supra; Espiritu, supra.  

Doctrine of Reasonable Doubt  In view of the foregoing, the 
Board finds that the preponderance of the evidence is against 
the claims for service connection for a ventral hernia, a 
bilateral foot disorder, thyroid disease, an eye disorder 
manifested by loss of visual acuity, residuals of an allergic 
reaction to penicillin, and hemorrhoids.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not applicable and this 
aspect of the veteran's appeal must be denied.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).


ORDER

Service connection for post-operative residuals of a ventral 
hernia is denied.

Service connection for bilateral foot disorder is denied.

Service connection for a thyroid disease is denied.

Service connection for residuals of a right index finger 
injury is granted.

Service connection for an eye disorder manifested by loss of 
visual acuity is denied.

Service connection for residuals of an allergic reaction to 
penicillin is denied.

Service connection for hemorrhoids is denied.
                                                              
REMAND

The only remaining issue in appellate status is entitlement 
to service connection for recurrent headaches or a disability 
manifested by headaches (e.g., migraine syndrome).  The 
service medical records show that the veteran complained of 
headaches on multiple occasions.  The record does not contain 
any post-service medical evidence indicating a diagnosis of 
headaches or treatment for the condition prior to a March 
2005 examination. 

Upon a March 2005 VA medical examination, specifically 
performed to discern the nature and etiology of the veteran's 
headaches, the veteran stated that he had a history of two to 
three headaches per month for the past 25 years.  Each 
headache would last approximately two to four hours.  When 
the headache was present, he would be sensitive to light and 
noises.  He denied chronic or recurring sinusitis or nasal 
symptoms with the headaches.  After a review of the veteran's 
medical history and a physical examination, the examiner 
diagnosed muscle contraction headaches.  In reviewing the 
record of evidence, the examiner noted that many of the 
veteran's in-service headaches were related to other 
illnesses or sinus drainage; no consistent or repeated 
diagnosis during service could be found indicating that the 
headaches reported at that time were migraine in nature.  
Based on the evidence in the claims file, the examiner found 
that the in-service headaches were related to sinusitis 
episodes or viral illnesses.  The clinician also noted that 
there was no medical documentation indicating the occurrence 
of headaches since the veteran's 1978 discharge.  From this 
record of evidence and the veteran's relation of his current 
symptoms, the examiner concluded as follows: 

It is at least as likely as not that his 
current headaches are not the 
continuation of the same headaches that 
he had while in the military.

The Board finds that the medical opinion noted above is 
inadequate.  While it is apparent from reading the entire 
examination report that the March 2005 VA examiner was not of 
the opinion that the veteran's headaches were linked to 
service, the wording of his conclusion places the opinion in 
equipoise (i.e., if it is at least as likely as not that the 
veteran's headaches are not linked to service, it logically 
follows that it is at least as likely as not that there is 
such a link).   

Based on the foregoing, this matter is REMANDED for the 
following:

The claims file must be returned to Dr. 
James V. Johnson, M.M., of the Cheyenne, 
Wyoming VA Medical Center for the 
preparation of an addendum to the report 
of his March 2005 examination of the 
veteran.  If Dr. Johnson is unavailable, 
the veteran must be accorded an 
additional VA medical examination to 
determine the nature, etiology, and 
approximate onset date of his recurrent 
headaches.  The veteran's claims file 
must be furnished to Dr. Johnson or his 
designee for use in the study of this 
case and the author of the addendum 
should indicate whether the claims folder 
was provided and reviewed.

Ultimately, Dr. Johnson or his designee 
must choose one of the following:

(a)	Is it less likely than not 
(less than 50 percent degree of 
probability) that the veteran's 
recurrent headaches began during 
service? 
(b)	Is it as likely as not (50 
percent degree of probability) 
that the veteran's recurrent 
headaches began during service?
(c)	 Is it more likely than not 
(more than 50 percent degree of 
probability) that the veteran's 
recurrent headaches began during 
service?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The clinician is requested to provide a 
rationale for any opinion provided.  If 
the examiner is unable to answer the 
question presented without resort to 
speculation, he or she should so 
indicate.

2. Thereafter, the AMC/RO should 
readjudicate the claim for service 
connection for recurrent headaches.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided 
an SSOC.  An appropriate period of time 
should then be allowed for response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
development. No inference should be drawn regarding the final 
disposition of the claims in question as a result of this 
action.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


